DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A1 (R7 and R9 are same) in the reply filed on 09/26/2022 is acknowledged. 
Claims 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
With respect to the instant claim 14 only, a search of the prior art did not show the elected species. As none of the claims were specifically drawn to applicant's elected species in combination with the limitations of claim 14 in independent form, no claims have been indicated as allowable. However, claims written in independent form which require all the limitations of claim 14 as well as being limited to the elected species along with any dependent claims which require all the limitations of claim 14 as well as being limited to the elected species would be allowable. 
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as being limited to the elected species. This objection to the claims is only with respect to Applicant’s elected species.
It is noted that the potential allowability of claim 14 has not be determined with respect to species beyond Applicant's elected species, i.e. potential examinable species that could found once the search is expanded beyond Applicant's elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, Applicant claims Formula 1A and recites “ring CY1 is the same as defined in connection with R22 in claim 1”.
This claim is indefinite because the part CY1 of Formula 1A is not equivalent to the part R22 of Formula 1. The R22 of the Formula 1 is a monovalent cycloalkyl substituent group (Note that there is a single radical electron in a monovalent substituent). However, the CY1 of Formula 1A is a part of the ring structure described by the dashed circle of Formula 1A. Combination of the CY1 and the R31 of Formula 1A completes a monovalent substituent group. That is, the CY1 structure alone cannot be a monovalent substituent group. It is unclear how a part of ring structure (CY1 of Formula 1A) can be equivalently defined as a monovalent substituent group having a complete ring structure (R22 of Formula 1).
For the purpose of prosecution, the Examiner interprets the limitation to mean that the ring-member carbon atom having a direct bond with the tertiary carbon substituted by R21 and R23 has a substituent R31, wherein R31 is hydrogen or deuterium.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, Applicant recites “R22 is a cyclopentyl group, a cyclohexyl group, … or a bicyclo[2.2.2]octyl group, each unsubstituted or substituted with deuterium, -F, -Cl, …, or any combination thereof.”
When the cyclopentyl group, the cyclohexyl group, … , the bicyclo[2.2.2]octyl group are substituted, it is unclear whether the claim requires all the substituents of the cyclopentyl group, the cyclohexyl group, … , the bicyclo[2.2.2]octyl group to be substituted with deuterium, -F, -Cl, …, or any combination thereof, or whether the claim requires at least one substituent of the cyclopentyl group, the cyclohexyl group, … , the bicyclo[2.2.2]octyl group to be substituted with deuterium, -F, -Cl, …, or any combination thereof, rendering this claim indefinite.
For the purpose of prosecution, the Examiner interprets the limitation to mean that R22 is a cyclopentyl group, a cyclohexyl group, … or a bicyclo[2.2.2]octyl group, each unsubstituted or at least one substituent of the cyclopentyl group, the cyclohexyl group, … , the bicyclo[2.2.2]octyl group substituted with deuterium, -F, -Cl, …, or any combination thereof.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2012/0153816 A1, hereafter Takizawa) in view of Kim et al. (US 2019/0312218 A1, hereafter Kim).
Regarding claims 1, 3-5, 15-17, and 19-20, Takizawa discloses an organometallic compound represented by Formula (1) ([081]-[086]) having a substituent group of Formula (I) ([064]), wherein in Formula (I), R1 can be an alkyl group; R2 and R3 can be hydrogen or an alkyl group; n is integer of 0 to 6; and Z can be a saturated 5- to 8-membered ring. 

    PNG
    media_image1.png
    204
    388
    media_image1.png
    Greyscale

Takizawa teaches that the substituent of Formula (I) enhances the device efficiency, reduces the driving voltage, and improve durability ([077]).
Takizawa exemplifies Substituent a3 ([079]) as shown above.
Takizawa exemplifies Compound 7 ([280]) wherein the core structure of the compound is an iridium complex coordinated by two phenylisoquinoline ligands and one acetylacetone ligand (i.e. Compound B-2 in [469]); and the substituent corresponding to Formula (I) of Takizawa is the cyclohexyl-containing alkyl group (i.e. Substituent a9 in [079]).

    PNG
    media_image2.png
    310
    507
    media_image2.png
    Greyscale

The Compound 7 does not read on the limitation of claim 1 because the alkyl substituent containing the cyclohexyl group (i.e. Substituent a9 in [079]) does not read on the limitation of the R21 of Applicant’s Formula 1, and the substitution position of the cyclohexyl-containing alkyl substituent is not the position 6 (see the substitution position in the figure above).
However, Takizawa does teach alternative Substituent a3 ([079]) as Formula (I). Takizawa further teaches that the substituent of Formula (I) can be substituted to any of the substitutable position of the isoquinoline ring part of the Compound 7 ([064], the ring substituted by (S11)n in [081]).
Kim teaches that introduction an alkyl group having two or more carbon at the 6-position (corresponding to the position 6 in the figure above) provides high luminous efficiency and deep red color ([012]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 7 of Takizawa by 1) substituting the cyclohexyl-containing alkyl group (i.e. Substituent a9) with the Substituent a3; and 2) changing the substitution position from 3 to 6, as taught by Takizawa and Kim.
The motivation of doing so would have been to 1) enhance the device efficiency, reduce the driving voltage, and improve durability based on the teaching of Takizawa based on the teaching of Takizawa, and 2) provide high luminous efficiency and deep red color based on the teaching of Kim.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the cyclohexyl-containing alkyl substituent with the Substituent a3 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The substituent of Formula (1) of Takizawa can be substituted to any of the substitutable position in the ring substituted by (S11)n of the Formula (1) of Takizawa ([081]). Changing of the substitution position would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Substituent a3 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). The choice of the substitution position 6 from the substitutable positions of the isoquinoline ring would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Takizawa as modified by Kim.

    PNG
    media_image3.png
    214
    707
    media_image3.png
    Greyscale

The compound has identical structure as Applicant’s Formula 1, wherein R1 to R9, R23, and A1 to A7 are each hydrogen; R21 is a unsubstituted C1-C60 alkyl group (methyl); R22 is a substituted C3-C10 cycloalkyl group (methyl-substituted cyclopentyl), meeting all the limitations of claims 1 and 3-5.
With respect to claim 20, Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([126]-[128]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, Compound of Takizawa as modified by Kim meets the limitations of the current claim 20. See MPEP 2111.02.
Takizawa and Kim do not disclose a specific organic light emitting device comprising the Compound of Takizawa as modified by Kim; however, Takizawa teaches that the compound of Formula (I) of Takizawa can be used as the light emitting material ([388]).
Takizawa exemplifies an organic light emitting device ([472], Example 1-1 in Table 1) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Compound H-1 as a host and Compound A-1 as a dopant with ratio of 95:5), an electron transport layer (BAlq), and a second electrode (cathode, Al).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Takizawa as modified by Kim by using it as the light emitting dopant of the organic light emitting device of Takizawa as taught by Takizawa and Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the light emitting dopants of Takizawa in the device of Takizawa would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Organic light emitting device of Takizawa as modified by Kim comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Compound H-1 as a host and Compound of Takizawa as modified by Kim as a dopant with ratio of 95:5), an electron transport layer (BAlq), and a second electrode (cathode, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer is an organic layer; the hole transport layer is a hole transport region; and the electron transport layer is an electron transport region, meeting all the limitations of claims 15-17 and 19.
Regarding claim 18, the Organic light emitting device of Takizawa as modified by Kim reads on all the limitations of claims 15-17 and 19 as outlined above.
The device comprises a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Compound H-1 as a host and Compound of Takizawa as modified by Kim as a dopant with ratio of 95:5), an electron transport layer (BAlq), and a second electrode (cathode, Al), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer is an organic layer; the hole transport layer is a hole transport region; and the electron transport layer is an electron transport region.
The Organic light emitting device of Takizawa as modified by Kim reads on the claimed limitations above but fails to teach that the emission layer of the device emits red light.
It is reasonable to presume that the emission layer of the Organic light emitting device of Takizawa as modified by Kim emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property.
The color of the emission layer of an organic light emitting device is determined by the color of the emitted light of the emission layer dopant. 
Applicant discloses that the color of the organic light emitting devices (Table 5) is red, wherein each of the devices comprises each of Compounds 1, 2, 7, 11, A, B, C, and D, respectively as the emitting layer dopant material. All the compounds have the same core structure (i.e. the iridium complex coordinated by two phenylisoquinoline ligands and one acetylacetone ligand) as the Compound of Takizawa as modified by Kim. 
Furthermore, Takizawa evidences that the organic light emitting device comprising the organometallic complex having the same core structure as the Compound of Takizawa as modified by Kim emits red light (Comparative Example 1-2 in Table 1; and Compound B-2 in [469]).
Therefore, the Organic light emitting device of Takizawa as modified by Kim should emit red light such that the device meets all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Organic light emitting device of Takizawa as modified by Kim is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Claims 6-7 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2012/0153816 A1) in view of Kim et al. (US 2019/0312218 A1) as applied to claims 1, 3-5, and 15-20 above, further in view of Kwong et al. (US 2008/0261076 A1, hereafter Kwong).
Regarding claims 6-7 and 12-13, the Compound of Takizawa as modified by Kim reads on all the features of claims 1, 3-5 and 20 as outlined above.
The Compound of Takizawa as modified by Kim does not have none-hydrogen substituent at the positions corresponding to R7 and R9 of Applicant’s Formula 1; however, Takizawa does teach that the phenyl ring of the phenylisoquinoline ligand (i.e. the ring Z22 of Formula (2) which is subspecies of Formula (1) of Takizawa in [120]) can be substituted by an alkyl group ([125]-[126]).
Kwong discloses phenylisoquinoline-based organometallic complex used for an organic light emitting device ([008]).
Kwong teaches that the phenylisoquinoline compound wherein the phenyl is substituted by dimethyl groups at the positions corresponding to R7 and R9 of Applicant’s Formula 1 provide lower sublimation temperature, higher efficiency, and narrower emission compared with the phenylisoquinoline compound having unsubstituted phenyl ([052] and Tables 1-2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Takizawa as modified by Kim by substituting the hydrogen atom at the positions corresponding to R7 and R9 with each methyl group as taught by Takizawa and Kwong.
The motivation of doing so would have been to provide lower sublimation temperature, higher efficiency, and narrower emission based on the teaching of Kwong.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Takizawa as modified by Kim and Kwong, wherein the compound has identical structure as the Compound of Takizawa as modified by Kim above except the substitution positions corresponding to R7 and R9 of Applicant’s Formula 1 are substituted by methyl, meeting all the limitations of claims 6-7 and 12-13.

Claims 9-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2012/0153816 A1) in view of Kim et al. (US 2019/0312218 A1) as applied to claims 1, 3-5, and 15-20 above, further in view of Leung et al. (US 2020/0325393 A1, hereafter Leung).
Regarding claims 9-10 and 12-13, the Compound of Takizawa as modified by Kim reads on all the features of claims 1, 3-5 and 20 as outlined above.
The Compound of Takizawa as modified by Kim does not have none-hydrogen substituent at the positions corresponding to A1-A6 of Applicant’s Formula 1; however, Takizawa does teach that the ancillary ligand of formula (1) of Takizawa (L12-E11-L13 in [081]) can be a bidentate ligand having an acetylacetone skeletal structure substituted by hydrogen, alkyl, or cycloalkyl ([147]).
Leung discloses an organometallic complex having an acetylacetone-based ancillary ligand (Chemical formula (1) in [043]) used for an organic light emitting device (Abstract).
Leung teaches that the ancillary ligand of the invention increases the rigidity and symmetry of the molecule such that the complex has better chemical, optical, electrical, and thermal stabilities ([Abstract], [007], [024]; compare Ir-47 with c-Ir-1 in Tables 3-4).

    PNG
    media_image4.png
    311
    538
    media_image4.png
    Greyscale

Leung exemplifies Compound Ir-52 which has an adamantyl-substituted acetylacetone ligand ([192]-[193]). It is noted that the double bond positions within the acetylacetone skeletal structure of the ancillary ligands disclosed at least in [115] are not correct but should be same as those in the Compound Ir-52 above ([192]-[193]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Takizawa as modified by Kim by substituting the ancillary ligand with the ancillary ligand of the Compound Ir-52 of Leung, as taught by Takizawa and Leung.
The motivation of doing so would have been to increase the rigidity and symmetry of the molecule such that the complex has better chemical, optical, electrical, and thermal stabilities, based on the teaching of Leung.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.

    PNG
    media_image5.png
    314
    502
    media_image5.png
    Greyscale

The modification provides the Compound of Takizawa as modified by Kim and Leung (I) as shown above, meeting all the limitations of claims 9 and 12-13.
The adamantyl groups of the ancillary ligand of Compound Ir-52 of Leung do not read on the limitation of A1-A6 of the instant claim 10; however, Takizawa does teach that the ancillary ligand of formula (1) of Takizawa (structure comprising L12-E11-L13 in [081]) can be a bidentate ligand having an acetylacetone skeletal structure substituted by hydrogen, alkyl, or cycloalkyl ([145]-[147]), and Leung teaches that the terminal groups of the ancillary ligand of Leung can be each adamantyl group substituted via any substitutable position of the adamantane ring. That is, Leung teaches both structures:
    PNG
    media_image6.png
    140
    10
    media_image6.png
    Greyscale
 ([063]; see examples Ir-246 through Ir-249).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Takizawa as modified by Kim and Leung (I) by substituting adamantyl group of 
    PNG
    media_image6.png
    140
    10
    media_image6.png
    Greyscale
 with the other bonding structure of 
    PNG
    media_image6.png
    140
    10
    media_image6.png
    Greyscale
, as taught by Takizawa and Leung.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of bonding position of the adamantyl group of the ancillary ligand of Leung would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the ancillary ligand comprising 
    PNG
    media_image6.png
    140
    10
    media_image6.png
    Greyscale
 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E).  Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Takizawa as modified by Kim and Leung (II), wherein the compound has identical structure as the Compound of Takizawa as modified by Kim and Leung (I) above except that both adamantyl groups has bonding structure of 
    PNG
    media_image6.png
    140
    10
    media_image6.png
    Greyscale
, meeting all the limitations of claims 10 and 12-13.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (US 2012/0153816 A1) in view of Kim et al. (US 2019/0312218 A1) as applied to claims 1, 3-5, and 15-20 above, further in view of Yang et al. (“Synthesis of a high-efficiency red phosphorescent emitter for organic light-emitting diodes”, J. Mater. Chem. 2004, vol. 14, page 947-950, hereafter Yang).
Regarding claims 11-13, the Compound of Takizawa as modified by Kim reads on all the features of claims 1, 3-5 and 20 as outlined above.
The Compound of Takizawa as modified by Kim does not have none-hydrogen substituent at the positions corresponding to R3 of Applicant’s Formula 1; however, Takizawa does teach that the isoquinoline ring of the phenylisoquinoline ligand (i.e. the ring Z11 of Formula (1) of Takizawa in [081]) can be substituted by a methyl group ([087]).
Yang discloses phenylisoquinoline-based organometallic complex used for an organic light emitting device (Abstract; X=CH3, Y=phenyl of m-piq in Scheme 2).
Yang teaches that the phenylisoquinoline compound wherein the isoquinoline is substituted by a methyl group at the position corresponding to R3 of Applicant’s Formula 1 provide better performance in brightness and luminance compared with the phenylisoquinoline compound having unsubstituted isoquinoline (page 948, column 2, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Takizawa as modified by Kim by substituting the hydrogen atom at the position corresponding to R3 with a methyl group as taught by Takizawa and Yang.
The motivation of doing so would have been to provide better performance in brightness and luminance based on the teaching of Yang.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Compound of Takizawa as modified by Kim and Yang, wherein the compound has identical structure as the Compound of Takizawa as modified by Kim above except the substitution position corresponding to R3 of Applicant’s Formula 1 is substituted by methyl, meeting all the limitations of claims 11-13.

Claims 1-7, 10, 12-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (CN 109593105 A, the original document is referred to for figures and tables, and the English translation is referred to for the remainder body of the patent, hereafter Cao).
Regarding claims 1-7, 10, 12-13, 15-17, and 19-20, Cao discloses an organometallic compound (page 4-5) used for an organic light emitting device (“Summary of the invention” on page 1).
Cao exemplifies Compound 816-11 ([246]).
Cao exemplifies an organic light emitting device (Example 5 in [283] of the original document, page 17 of the translation) comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Compound 816-11 as a dopant, TDC as a host with the ratio of 1:100), an electron transport layer (LiQ), and a second electrode (cathode, Mg/Ag), wherein the emission layer emits red light (page 18, paragraph 1; emission peak wavelength 623 nm in Table 2). 

    PNG
    media_image7.png
    301
    735
    media_image7.png
    Greyscale

Cao teaches that the substituent at the position R6 (marked by an arrow in the figure above) of the phenylisoquinoline ligand (LAi in [070]) can be substituted by the Substituent RB20 (LA833 in [093]; see the structure in [065]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 816-11 of Cao by substituting the isopropyl group with the Substituent RB20 as taught by Cao.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the substituent at the position corresponding to R6 of the phenylisoquinoline ligand of the compound of Cao would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the Substituent RB20 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified Compound of Cao.

    PNG
    media_image8.png
    382
    566
    media_image8.png
    Greyscale

The Modified Compound of Cao has identical structure as Applicant’s Formula 1, wherein R1 to R9, R23, and A1 to A7 are each hydrogen or a substituted or unsubstituted C1-C60 alkyl group; R21 is a substituted or unsubstituted C1-C60 alkyl group; R22 is a substituted or unsubstituted C3-C10 cycloalkyl group; two or more of A1 to A7 are optionally linked to form a C5-C60 carbocyclic group, meeting all the limitations of claims 1-7, 10, and 12-13. 
It is noted that the substituted or unsubstituted C3-C10 cycloalkyl at R22 happens to be connected with the substituted or unsubstituted C1-C60 alkyl group at R21 to form a bicyclo ring in the Modified Compound of Cao. There is no limitation to prevent formation of a ring between the adjacent substituents at R22 and R23 in the instant claims. Therefore, under the broadest reasonable interpretation, the bicyclo ring structure of the Modified Compound of Cao (i.e. the structure corresponding to Substituent RB20 of Cao) reads on all the limitations of the substituents R21 and R22 of Formula 1.
The modification also provides the Modified organic light emitting device of Cao comprising a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Modified Compound of Cao as a dopant, TDC as a host with the ratio of 1:100), an electron transport layer (LiQ), and a second electrode (cathode, Mg/Ag), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer is an organic layer; the hole transport layer is a hole transport region; and the electron transport layer is an electron transport region, meeting all the limitations of claims 15-17 and 19. 
With respect to claim 20, Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([126]-[128]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Modified Compound of Cao meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claim 18, the Modified organic light emitting device of Cao reads on all the limitations of claims 15-17 and 19 as outlined above.
The device comprises a first electrode (anode, ITO), a hole transport layer (NPD), an emission layer (Modified Compound of Cao as a dopant, TDC as a host with the ratio of 1:100), an electron transport layer (LiQ), and a second electrode (cathode, Mg/Ag), wherein the combined layer of the hole transport layer, the emission layer, and the electron transport layer is an organic layer; the hole transport layer is a hole transport region; and the electron transport layer is an electron transport region.
The Modified organic light emitting device of Cao reads on the claimed limitations above but fails to teach that the emission layer of the device emits red light.
It is reasonable to presume that the emission layer of the Modified organic light emitting device of Cao emits red light.
Support for said presumption is found in the use of like materials which result in the claimed property.
The color of the emission layer of an organic light emitting device is determined by the color of the emitted light of the emission layer dopant. 
Cao evidences that the organic light emitting device (Example 5 in [283] of the original document, page 17 of the translation) comprising the organometallic complex having the same core structure as the Modified organic light emitting device of Cao emits red light (page 18, paragraph 1; emission peak wavelength 623 nm in Table 2). 
Therefore, the Organic light emitting device of Takizawa as modified by Kim should emit red light such that the device meets all the limitations of claim 18.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Modified organic light emitting device of Cao is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 9, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-16 and 19 of US Patent No. 11,459,348 B2  (hereafter Patent ‘348). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-7, 9, 12-14, and 20, Patent '348 discloses an organometallic compound (Compound 18 in claim 19).

    PNG
    media_image9.png
    258
    537
    media_image9.png
    Greyscale

The Compound 18 has identical structure as Applicant’s Formula 1, wherein R1 to R9, R23, and A1 to A7 are each hydrogen or a substituted or unsubstituted C1-C60 alkyl group; R21 is a substituted or unsubstituted C1-C60 alkyl group; R22 is a substituted or unsubstituted C3-C10 cycloalkyl group, meeting all the limitations of claims 1-7, 9, and 12-14. 
With respect to claim 20, Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([126]-[128]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 18 of Patent '348 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 18 of Patent '348 reads on all the features of claim 1 as outlined above.
Patent '348 discloses an organic light-emitting device (claims 12-16) comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one organometallic compound of the Formula 1 of Patent '348; wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof; wherein the emission layer comprises the organometallic compound; wherein the emission layer emits red light; and wherein the emission layer further comprises a host, and an amount of the host is greater than that of the organometallic compound in the emission layer.
Patent '348 does not disclose a specific organic light emitting device comprising the Compound 18 of Patent '348; however, Patent '348 teaches that the Compound 18 has identical structure as the Formula 1 of the claim 1 of Patent '348.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 18 of Patent '348 by using it as the organometallic compound of the Formula 1 of Patent '348 of the organic light emitting device of the claims 12-16 of Patent '348, as taught by Patent '348.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organometallic compounds having structure of Formula 1 of claim 1 of Patent '348 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 18 from the organometallic compounds having structure of Formula 1 of claim 1 of Patent '348 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light-emitting device of Patent '348 comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and the organometallic Compound 18 of Patent '348; wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof; wherein the emission layer comprises the organometallic compound; wherein the emission layer emits red light; and wherein the emission layer further comprises a host, and an amount of the host is greater than that of the organometallic compound in the emission layer, meeting all the limitations of claims 15-19.

Claims 1-7, 9-10, and 12-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14-19 of copending Application No. 16/559,056 (reference application, refer to the claim set of the publication US 2020/0071346 A1, hereafter Application ‘056). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed at the same aspects of the same invention. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claims 1-7, 9-10, 12-14, and 20, Application ‘056 discloses an organometallic compound (Compound 8 in claim 14).

    PNG
    media_image10.png
    273
    550
    media_image10.png
    Greyscale

The Compound 8 has identical structure as Applicant’s Formula 1, wherein R1 to R9, R23, and A1 to A7 are each hydrogen or a substituted or unsubstituted C1-C60 alkyl group; R21 is a substituted or unsubstituted C1-C60 alkyl group; R22 is a substituted or unsubstituted C3-C10 cycloalkyl group, meeting all the limitations of claims 1-7, 9-10, and 12-14. 
With respect to claim 20, Applicant claims a diagnostic composition comprising at least one of the organometallic compound of claim 1. However, the instant claim does not claim the specific structure related to the diagnostic composition. The specification also does not describe any further structure required for the compound having the structure of the instant Formula 1 to capable of use as a diagnostic composition ([126]-[128]). The only structural limitation that the instant claim 20 claims is the chemical structure of Formula 1. Therefore, the Compound 8 of Application ‘056 meets the limitations of the current claim 20. See MPEP 2111.02.
Regarding claims 15-19, the Compound 8 of Application ‘056 reads on all the features of claim 1 as outlined above.
Application ‘056 discloses an organic light-emitting device (claims 15-19) comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and at least one organometallic compound of the Formula 1 of Application ‘056; wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof; wherein the emission layer comprises the organometallic compound; wherein the emission layer emits red light; and wherein the emission layer further comprises a host, and an amount of the host is greater than that of the organometallic compound in the emission layer.
Application ‘056 does not disclose a specific organic light emitting device comprising the Compound 8 of Application ‘056; however, Application ‘056 teaches that the Compound 8 has identical structure as the Formula 1 of the claim 1 of Application ‘056.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound 8 of Application ‘056 by using it as the organometallic compound of the Formula 1 of Application ‘056 of the organic light emitting device of the claims 15-19 of Application ‘056, as taught by Application ‘056.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Substitution of the organometallic compounds having structure of Formula 1 of claim 1 of Application ‘056 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of Compound 8 from the organometallic compounds having structure of Formula 1 of claim 1 of Application ‘056 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides the Modified organic light-emitting device of Application ‘056 comprising: a first electrode; a second electrode; and an organic layer disposed between the first electrode and the second electrode, wherein the organic layer comprises an emission layer and the organometallic Compound 8 of Application ‘056; wherein the first electrode is an anode, the second electrode is a cathode, the organic layer further comprises a hole transport region disposed between the first electrode and the emission layer and an electron transport region disposed between the second electrode and the emission layer, wherein the hole transport region comprises a hole injection layer, a hole transport layer, an electron blocking layer, a buffer layer, or any combination thereof, and wherein the electron transport region comprises a hole blocking layer, an electron transport layer, an electron injection layer, or any combination thereof; wherein the emission layer comprises the organometallic compound; wherein the emission layer emits red light; and wherein the emission layer further comprises a host, and an amount of the host is greater than that of the organometallic compound in the emission layer, meeting all the limitations of claims 15-19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786